Fairhurst, J.
¶29 (concurring in part and dissenting in part) — We must decide whether newly created charter schools are “common schools” as defined by article IX, section 2 of the Washington Constitution and, if not, whether the charter schools act (Act), codified at chapter 28A.710 RCW, requires the State to support charter schools with funds that are constitutionally restricted to the benefit of common schools. I agree that charter schools are not common schools. But because nothing in the Act expressly requires the use of restricted funds, the Act is facially valid. Since charter schools may be constitutionally funded with unrestricted monies from the general fund, I concur in part and dissent in part.
¶30 In November 2012, Washington voters approved Initiative 1240 (1-1240), codified in the Act, allowing up to 40 charter schools to open within five years. The Act was intended to provide parents with “more options to find the best learning environment for their children.” RCW 28A-*414.710.005(l)(f). Under the Act, charter schools would be operated by nonprofit, nonsectarian organizations. RCW 28A.710.010(1), .040(4). Further, charter schools must be free and open to all students. RCW 28A.710.020(1). If student interest exceeds capacity, spaces are allotted by lottery. RCW 28A.710.050(4).
¶31 While charter schools are given more “flexibility to innovate and make decisions about staffing, curriculum, and learning opportunities to improve student achievement and outcomes,” they are still subject to various restrictions. RCW 28A.710.005(l)(g). For example, all teachers must be state certificated. RCW 28A.710.040(2)(c). Like traditional public schools, charter schools are required to provide a basic education through instruction in the essential academic learning requirements (EALRs). RCW 28A.710-.040(2)(b). EALRs are developed by the superintendent of public instruction (Superintendent) and prescribe the substantive content taught to all of Washington’s public school students, often spanning several hundred pages per subject. Charter schools are also subject to performance improvement goals advanced by the state Board of Education. RCW 28A.710.040(2)(g).
¶32 When it comes to evaluating performance, charter schools are assessed under the same statewide student assessment system developed and overseen by the Superintendent. RCW 28A.710.040(2)(b). Charter schools are additionally required to provide annual performance reports to the parents and the community served by the school. RCW 28A.710.040(2)(f) (citing RCW 28A.655.110). If a charter school falls to the bottom 25 percent of the statewide school accountability index, that charter school’s contract will not be renewed. RCW 28A.710.200(2).
¶33 Funding for a charter school is tied to student enrollment, and the Superintendent allocates funding to charter schools using the same formulas that are applied to traditional public schools. RCW 28A.710.220(2). The State’s general fund is the main source of funding for public edu*415cation, including charter schools. See Laws or 2013, 2d Spec. Sess., ch. 4, §§ 501-516 (operational expenses for education).
A. Common schools can and must function without using constitutionally restricted funds
¶34 Washington’s constitution identifies three funds whose use is restricted solely for the benefit of common schools. The Act does not require the use of monies from any of these funds. The current funding scheme for charter schools and public education is consistent with our constitution and precedent. The appellants,14 making a facial challenge, fail to meet their burden.
1. The Act does not divert resources from any of the three restricted funds
¶35 Sections 2 and 3 of article IX identify three protected funds: the permanent common school fund, the state tax for common schools, and the common school construction fund. The legislature cannot use revenue from any of these restricted funds for purposes other than to support common schools. Mitchell v. Consol. Sch. Dist. No. 201, 17 Wn.2d 61, 66, 135 P.2d 79 (1943) (plurality opinion).
¶36 First, the permanent common school fund was created by article IX, section 3 in 1889. There are two components of the permanent common school fund that we must consider—the principal of the fund and the interest that accrues on the fund.
¶37 In 1967, the legislature froze the principal of the permanent common school fund. Laws of 1967, ch. 29, § 1, at 98. To this day, our constitution requires that the principal of the fund must remain intact. Const, art. IX, § 3; RCW *41628A.515.300(2). The Act does not direct the legislature to expend any principal, nor do appellants allege that the principal of the fund has been improperly appropriated.
¶38 Neither has the interest been diverted to the support of charter schools. When the fund was created in 1889, our constitution provided that “interest accruing on [the permanent common school fund]. . . shall be exclusively applied to the current use of the common schools.” Const. art. IX, § 3 (1889). However, when the legislature froze the principal of the fund in 1967, it directed all of the interest accruing on the fund toward the newly created common school construction fund, which was dedicated solely to common school construction. Const, art. IX, § 3. Thus, the interest from the permanent common school fund is not and cannot be used for any school operating costs. Appellants therefore cannot show that any money from the permanent common school fund is being diverted to support charter schools.
¶39 Second, the state tax for common schools, codified in RCW 84.52.066, levies “for the support of common schools of the state a tax of three dollars and sixty cents per thousand dollars.” Currently, revenue from the state tax for common schools is placed into the general fund, RCW 84.52.067, from which our public education system receives support, Laws of 2013, 2d Spec. Sess., ch. 4, §§ 501-516. As discussed in more detail below, the state tax for common schools constitutes only a fraction of the total appropriation to our public schools. For example, in fiscal year 2015, the appropriation for public education amounted to roughly $7,095 billion from the general fund. Laws of 2013, 2d Spec. Sess., ch. 4, §§ 502,505,507,510-511,514-515. Of this, only $2,003 billion consists of the state tax for common schools. Wash. State Econ. & Revenue Forecast Council, Washington State Economic and Revenue Forecast 69 (2014), http://www.erfc .wa.gov/publications/documents/sepl4pub.pdf. Thus, only 28 percent of the revenue appropriated for public education from the general fund is restricted. Because charter schools *417account for merely 2 percent of Washington’s public schools, they can certainly be funded through the remaining 72 percent of the appropriation from the general fund. Importantly, nowhere does the Act expressly require the State to fund charter schools with revenue from the state tax for common schools.
¶40 Finally, article IX, section 3 created the third restricted fund when it “established the common school construction fund to be used exclusively for the purpose of financing the construction of facilities for the common schools.” The text of the Act does not actually require the State to provide such funding from the common school construction fund. The Act simply provides that “[c]harter schools are eligible for state matching funds for common school construction.” RCW 28A.710.230(1). A review of the 2013 session laws reveals that the legislature funds school construction from both the state building construction account and the common school construction account. See Laws of 2013, 2d Spec. Sess., ch. 19, §§ 5001-5030, at 2734-43. In fact, the majority of public school construction is funded by the state building construction account. Id. Thus, while the legislature may not appropriate from the common school construction fund for construction or repair of charter schools, nothing would prevent it from using the state building construction account or even unrestricted revenues in the general fund. Appellants fail to establish that the Act will divert any revenue from the common school construction fund.
¶41 Contrary to the majority’s view, the Act does not expressly require the use of any of the three restricted funds. The majority points to RCW 28A.710.220(2). Majority at 406-07. That statute provides that “[c]ategorical funding must be allocated to a charter school based on the same funding criteria used for noncharter public schools.”15 *418On its face, this statute does not require the State to support charter schools with restricted funds. Taken in context, this provision relates to the amount of money that a charter school may receive and requires that charter schools be subject to the same per-pupil formula as other public schools. It plainly says nothing about the source of funding. In fact, nowhere does the Act identify a source of funding; it merely states that charter schools must “receive funding based on student enrollment just like existing public schools.” RCW 28A.710.005(l)(n)(vii). Because the Act neither identifies a source of funding nor commands the use of restricted funds to support charter schools, it withstands appellants’ facial challenge and is constitutional.16
2. The current funding scheme for charter schools is constitutional and consistent with precedent
¶42 The State now funds public education primarily through the general fund. Wash. State Office of Fin. Mgmt., A Guide to the Wash. State Budget Process 6 (2014), http:// www.ofm.wa.gov/reports/budgetprocess.pdf (45.1 percent of the general fund is spent on K-12 education). According to the Washington State Office of Financial Management, there are seven separate appropriations that comprise the *419overall allocations to public schools. Clerk’s Papers (CP) at 1032. These include appropriations for (1) general apportionment, (2) pupil transportation, (3) special education, (4) institutional education programs, (5) programs for highly capable students, (6) transitional bilingual programs, and (7) the learning assistance program. Id. These seven appropriations are made primarily from the state general fund. See, e.g., Laws of 2013, 2d Spec. Sess., ch. 4, §§501-516 (operational expenses for education).17 Charter schools draw support from these appropriations.
¶43 This funding scheme is both constitutional and consistent with our precedent. The general fund is not identified as a restricted fund by article IX, nor are any of the seven separate appropriations that comprise the overall funding for public education. It is, as the name suggests, a general fund. Even our decision in School District No. 20 v. Bryan, relied on heavily by the majority, acknowledged that “all experiments in education must be indulged, if at all, at the expense of the general fund.” 51 Wash. 498, 505, 99 P. 28 (1909).
¶44 The majority “find[s] unconvincing the State’s view that charter schools may be constitutionally funded through the general fund” because restricted funds are not segregated from unrestricted funds. Majority at 409. Not only does this directly contradict established case law, see Bryan, 51 Wash. at 505, but taken to its full logical extent, it would mean that any expenditure from the general fund would be unconstitutional unless it was for the support of common schools.18 This cannot be the case.
*420¶45 The majority also attempts to classify the entire $7,095 billion appropriation for public education as a restricted fund by relying on inapposite statutes and case law. The majority cites to RCW 28A. 150.380 to support its claim that the entire appropriation for public education is restricted. Majority at 409-10. But RCW 28A.150.380(1) provides only that the legislature must “appropriate for the current use of the common schools such amounts as needed for state support to school districts.” This statute is not an appropriations bill but, rather, a general mandate. The statute does not appropriate funds, nor does it even reference any of the seven appropriations that comprise our funding for public education. Most importantly, the statute does not prohibit the legislature from supporting additional, noncommon school educational programs with resources from the unrestricted portion of the general fund. In fact, the second half of this statute, RCW 28A. 150.380(2), expressly permits appropriations for other educational programs, with no common school limitation (the legislature may fund “special programs to enhance or enrich the program of basic education”). Indeed, programs, such as Running Start, that are not under the control of local voters and are thus not common schools, receive support through the $7,095 billion appropriation for public education. See Laws of 2013, 2d Spec. Sess., ch. 4, § 502(18); Wash. State Bd. for Cmty. & Tech. Colls., Running Start Finance Study Report: December 2010, at 7, http://app.leg.wa.gov/ReportsToTheLeg islature/Home/GetPDF?fileName=Running%20Start%20 Finance%20Study%20Report%20-%20Dec%202010_ef7470 37-8891-4bd7-8787-e55alcl85533.pdf (high schools reimburse community colleges for 93 percent of each student’s tuition).
¶46 The majority next cites to State ex rel. State Board for Vocational Education v. Yelle, 199 Wash. 312, 91 P.2d 573 (1939). Majority at 407-08. There, the legislature appropriated approximately $64,000 “ ‘from the current school fund’ ” for the State Board for Vocational Education in order to secure matching funds from the federal government. *421Yelle, 199 Wash. at 313 (quoting Laws of 1939, ch. 223, § 2, at 940). The court emphasized and heavily relied on the fact that the appropriation came from the current school fund, which by definition was “ ‘to be applied exclusively to the common schools.’ ” Id. at 316 (quoting Laws of 1939, ch. 174, § 4, at 529-30). Thus, it made sense that once money was allocated to the current school fund, it could not thereafter be diverted to a noncommon school.
¶47 But Yelle does not control because our funding mechanism for public education has materially changed since Yelle was decided in 1939. See Fed. Way Sch. Dist. No. 210 v. State, 167 Wn.2d 514, 525, 219 P.3d 941 (2009) (distinguishing prior case law on grounds that funding system had been replaced by a “completely new and different funding mechanism”). The legislature no longer uses the current school fund, and, in fact, the current school fund is extinct. This likely explains why no court, until the majority, has ever cited to Yelle since it was first published nearly 80 years ago. The legislature now supports public education primarily through the general fund. See Laws of 2013, 2d Spec. Sess., ch. 4, §§ 501-516 (operational expenses for education). Unlike the current school fund, the general fund is inherently unrestricted and may be used to support charter schools. Yelle did not forbid the legislature from using unrestricted resources in the general fund for other education purposes. Indeed, after Yelle, the legislature made a nearly identical appropriation to the Board for Vocational Education but this time from the general fund instead of the current school fund. Compare Laws of 1939, ch. 223, § 2, at 940 (“FROM THE CURRENT SCHOOL FUND”), with Laws of 1941, ch. 234, § 2, at 748 (“FROM THE GENERAL FUND”).
¶48 The majority also cites to our plurality decision in Mitchell, where the legislature attempted to transport private school students with buses supported by restricted funds. 17 Wn.2d at 63-64. There, the State admitted that “the directors of the school district are using public funds *422‘/rom the state permanent school fund and the current school fund’ (italics ours) for the transportation, in a school bus, of children eligible to attend the common public schools to and from the Christian school.” Id. at 64. Relying in part on this admission, the lead opinion noted that in order to carry out the legislation, “the directors of school districts must, of necessity, resort to the common school fund.” Id. at 66. By contrast, the State here will not necessarily have to resort to the common school fund or any restricted fund in order to support charter schools. Notably, the concurrence in Mitchell recognized that schools that were not common schools could qualify for student transportation under the legislation so long as restricted funds were not used. Id. at 70-71. The text of the Act does not command the use of restricted funds, and, as discussed above, the State may fund charter schools with general funds.19
¶49 The majority believes that once money is appropriated to our public schools from the general fund, it becomes restricted solely for the benefit of common schools. See majority at 406-07. Although the seven separate appropriations listed above can reasonably be considered public school funds, they are not common school funds. We recognized this critical distinction in Moses Lake School District No. 161 v. Big Bend Community College, concluding that while the diverted resources in that case might “have been public school funds, none were ‘common school funds.’ ” 81 Wn.2d 551, 560, 503 P.2d 86 (1972); see also Seattle Sch. Dist. No. 1 v. State, 90 Wn.2d 476, 521, 585 P.2d 71 (1978) (“[T]he constitutional draftsmen must have contemplated that funds, other than common school funds, were to be available for and used to educate our resident children.” (emphasis omitted)). The majority conflates the legisla*423ture’s appropriation for public education with common school funds, an approach we have long rejected. See Pac. Mfg. Co. v. Sch. Dist. No. 7, 6 Wash. 121, 33 P. 68 (1893). Because charter schools are part of our system of public education, they are a proper recipient of public school funds.
'3.. Appellants fail to meet their burden under a facial challenge
¶50 Because the Act was enacted through the initiative process, we begin with the presumption that it is constitutional. Amalg. Transit Union Local 587 v. State, 142 Wn.2d 183, 205, 11 P.3d 762, 27 P.3d 608 (2000). Appellants have raised a facial challenge against the Act and must prove that the Act is unconstitutional beyond a reasonable doubt. Id. This requires a showing that the statute cannot be constitutionally applied under any circumstances. Id. “ ‘[A] facial challenge must be rejected if there are any circumstances where the statute can constitutionally be applied.’ ” Lummi Indian Nation v. State, 170 Wn.2d 247, 258, 241 P.3d 1220 (2010) (quoting Wash. State Republican Party v. Pub. Disclosure Comm’n, 141 Wn.2d 245, 282 n.14, 4 P.3d 808 (2000)).
¶51 The majority faults the State for not being able to “demonstrate that these restricted moneys are protected from being spent on charter schools.” Majority at 409. This impermissibly shifts the burden of proof to the State.20 It is well settled that in a facial challenge, the burden rests on the plaintiff, here appellants. Amalg. Transit, 142 Wn.2d at 205. Appellants fail to meet their burden for two reasons.
¶52 First, as discussed at length above, appellants cannot prove that charter schools will receive resources from *424any of the three restricted funds. In Moses Lake School District No. 161, we placed the burden on the plaintiffs to show that constitutionally restricted funds were being diverted. 81 Wn.2d at 559-60. We concluded that the plaintiffs there could show no more than the diversion of public school funds, which are distinguishable from common school funds as referenced by article IX. Id. at 560. Similarly, appellants here can show no more than the use of general funds that have been appropriated to our public education system, of which charter schools are a part. Notably, appellants concede that unrestricted revenue from the general fund can be used to support noncommon schools, stating that “[n]othing prevents the Legislature or school districts from using unrestricted funds to support. . . supplemental programs and services.” Reply Br. of Appellants at 18.
¶53 Second, even assuming that appellants and the majority were correct and the entire appropriation for public education was restricted solely for the use of common schools, the nature of an appropriation is that it is finite and renewed every two years. See Wash. State Legislature v. State, 139 Wn.2d 129, 145, 985 P.2d 353 (1999) (“[A] budget bill, by its nature, appropriates funds for a finite time period—two years.”). The legislature is free to adjust its appropriations with any new biennial budget. Thus, it is well within the realm of possibility that the legislature may appropriate charter school funding separate and apart from the basic education appropriation in future budget bills. Indeed, in Yelle, the remedy was to fund vocational education using monies from the general fund the following biennium, not to abolish vocational schools. Compare Laws of 1939, ch. 223, § 2, at 940, with Laws of 1941, ch. 234, § 2, at 748. Because nothing prohibits the legislature from expressly appropriating funds to support charter schools separate and apart from the appropriation for public edu*425cation in the next biennium, appellants’ facial challenge must fail.21
¶54 As a final note, the flaws that appellants and the majority find with the current funding scheme are born .from the way in which the State manages restricted funds, not through any fault of the Act or the voters who passed the Act. While the State’s accounting may be troubling, I do not find the Act itself to be unconstitutional on its face.
B. Provisions of the Act declaring charter schools to be common schools are severable
¶55 Provisions within an act are not severable if “it cannot reasonably be believed that the legislative body would have passed one without the other” or if “elimination of the invalid part would render the remaining part useless to accomplish the legislative purposes.” Amalg. Transit, 142 Wn.2d at 227-28. Appellants argue that voters would not have passed 1-1240 if they knew that charter schools were not common schools and, as such, could not be funded with restricted common school funds. I disagree for three reasons.
¶56 First, 1-1240 would have passed even though charter schools may not receive restricted funds. 1-1240 does not state that charter schools will receive restricted funds, and voters were never told anything to this effect. Rather, 1-1240 states in general terms that charter schools shall “receive funding based on student enrollment just like existing public schools.” RCW 28A.710.005(l)(n)(vii); see also RCW 28A.710-.220(2) (requiring the Superintendent to fund charter schools without reference to restricted funds). 1-1240 and the voters’ pamphlet do not reference restricted funds likely because the current funding scheme for public education does not distinguish between restricted and unrestricted funds, and, thus, there was no framework to discuss this issue.
*426¶57 While the voters’ pamphlet reveals that voters were very concerned about funding, this concern centered on the diversion of funds from local school districts rather than the source of funding. See CP at 553 (arguments for and against 1-1240). Importantly, voters were never misled about the effect of 1-1240 on local school districts. In fact, voters were repeatedly informed that 1-1240 would “shift revenues, expenditures and costs between local public school districts or from local public school districts to charter schools, primarily from movement in student enrollment... resulting] in an indeterminate, but non-zero, fiscal impact to local public school districts.” CP at 549 (emphasis added). Appellants allege that voters were misled to believe 1-1240 was a “zero-sum game.” Br. of Appellants at 28. This is inaccurate because the voters’ pamphlet repeatedly described the fiscal impact of 1-1240 as “indeterminate, but non-zero.” CP at 549-51 (discussing the nonzero fiscal impact on nine occasions). Voters were properly informed. Because there is nothing to indicate that voters were concerned about the source of the funding, 1-1240 would have passed even though charter schools are not eligible to receive restricted funds.
¶58 Second, 1-1240 contains a severability clause. See CP at 78. “A severability clause may provide the assurance that the legislative body would have enacted remaining sections even if others are found invalid.” Amalg. Transit, 142 Wn.2d at 228. The majority correctly points out that a severability clause is not dispositive on the question of whether the legislative body would have enacted the remainder of the act. Majority at 411-12. But we have recently stated that “[w]here the initiative passed by the people contains a severability clause, the court may view this as ‘conclusive as to the circumstances asserted unless it can be said that the declaration is obviously false on its face.’ ” League of Educ. Voters v. State, 176 Wn.2d 808, 827, 295 *427P.3d 743 (2013) (internal quotation marks omitted) (quoting McGowan v. State, 148 Wn.2d 278, 296, 60 P.3d 67 (2002)). Appellants have not argued that the severability clause is obviously false. I would uphold the severability clause and apply it here, concluding that the people would likely have passed the Act even if charter schools were not common schools.
¶59 Finally, elimination of the common school provisions would not render the Act useless to accomplish its purpose. The purpose of 1-1240 was to establish 40 charter schools over the next five years. RCW 28A.710.005(l)(n). This purpose may be accomplished without designating public charter schools as common schools.
¶60 The majority believes that the voters would never have passed the Act without a funding source. Majority at 411. But the voters did just that because the Act itself does not contain any reference to a source of funding. This is not an uncommon occurrence, as Washington voters have enacted unfunded initiatives in the past. See Fed. Way Sch. Dist. No. 210, 167 Wn.2d at 520 (acknowledging voters passed legislation mandating cost of living increases for teachers but that the legislation provided no funding source).
¶61 I agree with the majority that charter schools are not common schools. But nothing in the Act requires the diversion of resources out of the three funds identified by article IX as restricted for the benefit of common schools. Rather, the State can constitutionally support charter schools through the general fund. I would not invalidate the Act but, rather, would hold that appellants cannot meet their burden on this facial challenge. I respectfully concur in part and dissent in part.
González and Gordon McCloud, JJ., concur with Fairhurst, J.
After modification, further reconsideration denied November 19, 2015.

 The plaintiffs/appellants consist of several nonprofit organizations and community members: the League of Women Voters of Washington; El Centro De Le Raza; Washington Association of School Administrators; Washington Education Association; Wayne Au, PhD; Pat Braman; Donna Boyer; and Sarah Lucas (hereinafter collectively appellants).


 The full text of RCW 28A.710.220(2) states:
According to the schedule established under RCW 28A.510.250, the superintendent of public instruction shall allocate funding for a charter school in-*418eluding general apportionment, special education, categorical, and other nonbasic education moneys. Allocations must be based on the statewide average staff mix ratio of all noncharter public schools from the prior school year and the school’s actual full-time equivalent enrollment. Categorical funding must be allocated to a charter school based on the same funding criteria used for noncharter public schools and the funds must be expended as provided in the charter contract. A charter school is eligible to apply for state grants on the same basis as a school district.


 The majority also cites to three other statutes for the proposition that the Act’s terms identify restricted funds as the source of funding. Majority at 407 (citing RCW 28A.510.250; RCW 84.52.065, .067). First, none of these statutes are located within the Act and are thus not relevant to appellants’ claim that the Act is facially invalid. Second, these statutes plainly do not require the use of restricted funds. In fact, none of them discuss the source of funding for charter schools. See RCW 28A.510.250 (establishing a schedule for when the Superintendent must allocate funds to schools); RCW 84.52.065 (requiring the State to levy a tax for common schools), .067 (requiring the state tax for common schools to be deposited into the general fund).


 Laws of 2013, 2d Spec. Sess., ch. 4, §§ 502 ($5,581 billion for general apportionment), 505 ($427 million for pupil transportation), 507 ($738 million for special education programs), 510 ($15 million for institutional education programs), 511 ($10 million for programs for highly capable students), 514 ($106 million for transitional bilingual programs), 515 ($218 million for the learning assistance program).


 In addition to K-12 schools, the general fund is used to support critical functions such as human services, higher education, governmental operating costs, and natural resources. See Office of Fin. Mgmt., supra, at 6.


 The majority also cites to Leonard v. City of Spokane, 127 Wn.2d 194, 897 P.2d 358 (1995). Majority at 409. But that case involved the direct usurpation of the state tax for common schools. Leonard, 127 Wn.2d at 199 (invalidating the legislation because it diverted revenue from property tax that would otherwise constitute the state tax for common schools). No such diversion exists here. Again, charter schools would receive support from the general fund.


 The majority also runs contrary to the established presumption of constitutionality. “ ‘In matters of economic legislation, we follow the rule giving every reasonable presumption in favor of the constitutionality of the law or ordinance.’ ” Leonard, 127 Wn.2d at 198 (quoting Sofie v. Fibreboard Corp., 112 Wn.2d 636, 642-43, 771 P.2d 711 (1989)). Here, because charter schools comprise only two percent of Washington’s public schools, it is reasonable to assume that they can be funded using a portion of the $5.092 billion that is not restricted.


 One might think in future bienniums the legislature might appropriate resources from restricted funds to support charter schools. This the legislature cannot do because our state constitution prohibits appropriations from restricted funds.